J-A28021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MICHAEL F. SZWERC, M.D.               :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 LEHIGH VALLEY HEALTH NETWORK,         :
 INC., D/B/A LEHIGH VALLEY HEALTH      :
 NETWORK, LEHIGH VALLEY                :   No. 1010 EDA 2017
 HOSPITAL, INC., D/B/A LEHIGH          :
 VALLEY HEALTH NETWORK AND             :
 LEHIGH VALLEY HEART AND LUNG          :
 SURGEONS, LEHIGH VALLEY               :
 PHYSICIANS GROUP, AFFILIATED          :
 WITH THE LEHIGH VALLEY HEALTH         :
 NETWORK D/B/A LEHIGH VALLEY           :
 PHYSICIAN GROUP AND LEHIGH            :
 VALLEY HEART AND LUNG                 :
 SURGEONS, SPECIALTY PHYSICIANS        :
 OF LVHN P.C. D/B/A LEHIGH VALLEY      :
 HEART AND LUNG SURGEONS,              :
 MICHAEL D. PASQUALE, M.D.,            :
 MICHAEL A. ROSSI, M.D. AND            :
 THOMAS V. WHALEN, M.D.                :
                                       :
                    Appellants         :

              Appeal from the Judgment Entered March 22, 2017
               In the Court of Common Pleas of Lehigh County
                    Civil Division at No(s): 2014-C-3230

 MICHAEL F. SZWERC, M.D.               :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                    Appellant          :
                                       :
                                       :
              v.                       :
                                       :
                                       :
 LEHIGH VALLEY HEALTH NETWORK,         :   No. 1079 EDA 2017
 INC., D/B/A LEHIGH VALLEY HEALTH      :
 NETWORK, LEHIGH VALLEY                :
 HOSPITAL, INC., D/B/A LEHIGH          :
J-A28021-17


    VALLEY HEALTH NETWORK AND                    :
    LEHIGH VALLEY HEART AND LUNG                 :
    SURGEONS, LEHIGH VALLEY                      :
    PHYSICIANS GROUP, AFFILIATED                 :
    WITH THE LEHIGH VALLEY HEALTH                :
    NETWORK D/B/A LEHIGH VALLEY                  :
    PHYSICIAN GROUP AND LEHIGH                   :
    VALLEY HEART AND LUNG                        :
    SURGEONS, SPECIALTY PHYSICIANS               :
    OF LVHN P.C. D/B/A LEHIGH VALLEY             :
    HEART AND LUNG SURGEONS,                     :
    MICHAEL D. PASQUALE, M.D.,                   :
    MICHAEL A. ROSSI, M.D. AND                   :
    THOMAS V. WHALEN, M.D.                       :

               Appeal from the Judgment Entered March 22, 2017
                In the Court of Common Pleas of Lehigh County
                     Civil Division at No(s): 2014-C-3230


BEFORE: GANTMAN, P.J., PANELLA, J., and DUBOW, J.

MEMORANDUM BY PANELLA, J.                              FILED JUNE 13, 2018

       In these consolidated cross-appeals, the parties appeal the judgment

entered1 in the Court of Common Pleas of Lehigh County, which awarded

Appellee/Cross-Appellant, Michael F. Szwerc, M.D., damages of $70,590.47,

plus statutory interest, and attorneys’ fees of $389,484.50. We affirm.
____________________________________________


1 The Appellants/Cross-Appellees and the Appellee/Cross-Appellant have filed
their respective notices of appeal from the order entered on February 28,
2017, disposing of the post-trial motions. “Orders denying post-trial motions,
however, are not appealable. Rather, it is the subsequent judgment that is
the appealable order when a trial has occurred.” Harvey v. Rouse
Chamberlin, Ltd., 901 A.2d 523, 524 n.1 (Pa. Super. 2006) (citation
omitted). The trial court entered judgment in this matter on March 22, 2017,
after the filing of the notices of appeal. Thus, the parties prematurely filed
their notices of appeal. Despite their error in prematurely filing their notices
of appeal, this Court will address the appeals because judgment has been
entered on the verdict. See id. See also Pa.R.A.P. 905(a)(5).



                                           -2-
J-A28021-17



       We assume the parties’ familiarity with the underlying facts, procedural

history, and specification of issues for review. For a detailed factual and

procedural history of this litigation, we refer the interested reader to the trial

court’s Rule 1925(a) opinion dated May 26, 2017, particularly pages 1-10.

       After a thorough review of the certified record, the parties’ voluminous

briefs, the applicable law, and the trial court’s decisions, we conclude the trial

court committed no error.2 We affirm based on the trial court’s excellent May

26 opinion, which incorporates by reference its opinions dated January 20,

2017, and February 17, 2017. We attach a copy of all three opinions to this

memorandum.

       The trial court requests remand for its January 20, 2017 order to be

amended to “properly identify Lehigh Valley Physician Group as the Defendant

against which judgment on the breach of contract has been entered.” Rule

1925(a) Opinion, 5/26/17, at 18. We deem that order so amended by virtue

of this memorandum.

       Judgment affirmed.

       President Judge Gantman joins the memorandum.

       Judge Dubow notes dissent.




____________________________________________


2 For our standard of review in non-jury cases, see, e.g., Levitt v. Patrick,
976 A.2d 581, 588-589 (Pa. Super. 2009), and for our scope and standard of
review of an order disposing of a summary judgment motion, see, e.g.,
Stanton v. Lackawanna Energy, Ltd., 820 A.2d 1256, 1259 (Pa. Super.
2003).

                                           -3-
J-A28021-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/13/18




                          -4-